[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               MAY 28, 2009
                                  No. 08-15260               THOMAS K. KAHN
                              Non-Argument Calendar              CLERK
                            ________________________

                    D. C. Docket No. 92-00236-CR-J-25-JRK

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

HERLITZ M. VANZIE,
a.k.a. Stevie Wilburn,
a.k.a. Santonien Flowers,

                                                            Defendant-Appellant.


                            ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                 (May 28, 2009)

Before BLACK, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
       W. Charles Fletcher, appointed counsel for Herlitz M. Vanzie in this 18

U.S.C. § 3582(c)(2) appeal, has filed a motion to withdraw from further

representation, supported by a brief prepared pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s denial of

§ 3582(c)(2) relief is AFFIRMED.1




       1
        Vanzie’s pro se Motion to Deny Ander’s Brief Filed by Court-appointed Counsel and
Motion to Substitute Counsel is denied.

                                             2